Title: Benjamin Joy to Bartholomew Dandridge, Jr., 4 November 1795
From: Joy, Benjamin
To: Dandridge, Bartholomew Jr.


          
            Sir
            Boston 4th Novr 1795
          
          In the month of Novr 1793 I received onboard the Ship John Robt Folger master from J. M. Pintard Esqr. at Madeira a pipe of wine for account of the President of the United States and was requested by him to take it on to India and from thence Ship it

by a very safe opportunity to some part of America: no one offering after my arrival in India until nearly the time I was about leaving that Country and knowing the risk wine runs of being stolen and perhaps adulterated by sailors onboard Ship, if not particularly looked after I thought it most advisable to retain it under my own inspection—I have now to inform you that I have brought the pipe of wine on the Sarah Capt. Jackson and in good order have delivered it to Thos Russell Esqr. of this town, according to a memorandum I received from Mr Pintard: of this I have to request that you will inform the President. I am Sir with much respect Your most Obdt Hble Servt
          
            B: Joy
          
        